IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                          :   No. 2608 Disciplinary Docket No. 3
                                          :
JIMMIE MOORE                              :   Board File No. C1-17-933
                                          :
                                          :   (United States District Court for the
                                          :   Eastern District of Pennsylvania,
                                          :   No. 2:17-cr-00479)
                                          :
                                          :   Attorney Registration No. 24513
                                          :
                                          :   (Philadelphia)


                                        ORDER

PER CURIAM
       AND NOW, this 13th day of May, 2019, upon consideration of the Joint Petition for

Temporary Suspension, Jimmie Moore is placed on temporary suspension, see

Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of Pa.R.D.E. 217.

Respondent’s right to petition for dissolution or amendment of this Order and to request

accelerated disposition of charges underlying this Order pursuant to Pa.R.D.E. 214(f)(2)

are specifically preserved.